      Case 21-11750-mdc                     Doc 33 Filed 06/24/21 Entered 06/25/21 00:38:32                                              Desc Imaged
                                                 Certificate of Notice Page 1 of 3
                                                              United States Bankruptcy Court
                                                              Eastern District of Pennsylvania
In re:                                                                                                                 Case No. 21-11750-mdc
Midnight Madness Distilling LLC                                                                                        Chapter 11
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0313-2                                                  User: admin                                                                 Page 1 of 2
Date Rcvd: Jun 22, 2021                                               Form ID: pdf900                                                            Total Noticed: 5
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Jun 24, 2021:
Recip ID                  Recipient Name and Address
db                        Midnight Madness Distilling LLC, 118 N. Main Street, Trumbauersville, PA 18970

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                  Notice Type: Email Address                                    Date/Time                 Recipient Name and Address
smg                       Email/Text: megan.harper@phila.gov
                                                                                        Jun 22 2021 23:55:00      City of Philadelphia, City of Philadelphia Law
                                                                                                                  Dept., Tax Unit/Bankruptcy Dept, 1515 Arch
                                                                                                                  Street 15th Floor, Philadelphia, PA 19102-1595
smg                       Email/Text: sbse.cio.bnc.mail@irs.gov
                                                                                        Jun 22 2021 23:55:00      Internal Revenue Service, P.O. Box 7346,
                                                                                                                  Philadelphia, PA 19101-7346
smg                       Email/Text: RVSVCBICNOTICE1@state.pa.us
                                                                                        Jun 22 2021 23:55:00      Pennsylvania Department of Revenue, Bankruptcy
                                                                                                                  Division, P.O. Box 280946, Harrisburg, PA
                                                                                                                  17128-0946
smg                    + Email/Text: usapae.bankruptcynotices@usdoj.gov
                                                                                        Jun 22 2021 23:55:00      U.S. Attorney Office, c/o Virginia Powel, Esq.,
                                                                                                                  Room 1250, 615 Chestnut Street, Philadelphia, PA
                                                                                                                  19106-4404

TOTAL: 4


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Jun 24, 2021                                            Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on June 22, 2021 at the address(es) listed below:
       Case 21-11750-mdc           Doc 33 Filed 06/24/21 Entered 06/25/21 00:38:32                                       Desc Imaged
                                        Certificate of Notice Page 2 of 3
District/off: 0313-2                                        User: admin                                                           Page 2 of 2
Date Rcvd: Jun 22, 2021                                     Form ID: pdf900                                                      Total Noticed: 5
Name                      Email Address
HARRY J. GIACOMETTI
                          on behalf of Debtor Midnight Madness Distilling LLC harry.giacometti@flastergreenberg.com
                          harry.giacometti@ecf.inforuptcy.com;jennifer.vagnozzi@flastergreenberg.com;giacometti.flastergreenberg@gmail.com;jeanne.va
                          lentino@flastergreenberg.com

KEVIN P. CALLAHAN
                          on behalf of U.S. Trustee United States Trustee kevin.p.callahan@usdoj.gov

United States Trustee
                          USTPRegion03.PH.ECF@usdoj.gov


TOTAL: 3
Case 21-11750-mdc            Doc 33 Filed 06/24/21 Entered 06/25/21 00:38:32             Desc Imaged
                                  Certificate of Notice Page 3 of 3

                                 81,7('67$7(6%$1.5837&<&2857
                             )257+(($67(51',675,&72)3(116</9$1,$

                                                -XQH

    7R
    +$55<-*,$&20(77,
    )ODVWHU*UHHQEHUJ3&
    0DUNHW6WUHHW
    6XLWH
    3KLODGHOSKLD3$
    
    
                                               ,QUH0LGQLJKW0DGQHVV'LVWLOOLQJ//&
                                               %DQNUXSWF\1R
                                               $GYHUVDU\1R
                                               &KDSWHU

                 5H)HH$PRXQWGXH

    7KHDERYHGRFXPHQW V ZHUHILOHGLQWKLVRIILFHRQ-XQH3OHDVHEHDGYLVHGWKDWWKH
    ILOLQJIHHKDVQRWEHHQUHFHLYHGDVUHTXLUHGSXUVXDQWWRWKH)HGHUDO5XOHVRI%DQNUXSWF\
    3URFHGXUHDQGRUWKH/RFDO5XOHVRIWKLVFRXUW

                        [[    9ROXQWDU\3HWLWLRQ
                              $GYHUVDU\3URFHHGLQJ
                              )LOLQJ)HHIRU$PHQGPHQWV
                              &ODLPV7UDQVIHU)HH
                              0RWLRQ)LOLQJ)HH

    3OHDVHVXEPLWWKHSD\PHQW V ZLWKLQVHYHQ  GD\VIURPWKHGDWHRIWKLVQRWLFH,IWKH
    GHOLQTXHQF\LVQRWSDLGWKLVPDWWHUZLOOEHUHIHUUHGWRWKH&KLHI-XGJH

                                            7LPRWK\%0F*UDWK
                                            &OHUN



                                            %\-HDQHWWH*LOPRUH
                                            'HSXW\&OHUN




    



    Fee Notice
    (11/26/18)
